 Case 19-32928           Doc 124        Filed 01/16/20 Entered 01/16/20 17:03:11                     Desc Main
                                         Document     Page 1 of 31


                                    UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA
-------------------------------------------------------------------------------------------------------------

          In re:                                                    Chapter 11

         Rancher’s Legacy Meat Co.,                                 Case No.: 19-32928 MER

          Debtor.

-------------------------------------------------------------------------------------------------------------

                               NOTICE OF MOTION AND MOTION
                      FOR ADEQUATE PROTECTION, OR IN THE ALTERNATIVE,
                             RELIEF FROM THE AUTOMATIC STAY


         TO:       Rancher’s Legacy Meat Co. (“Debtor”) and other entities specified in the Local

Rule 9013-3.



         James L. Ratcliff (“Ratcliff”) moves the Court for the relief requested below and gives

notice of hearing with this Motion for Adequate Protection, or in the alternative, Relief from the

Automatic Stay. (“Motion”).

   1.       NOTICE OF HEARING

         The Court will hold a hearing on this Motion on Wednesday, February 5, 2020 at 10 a.m.

before The Honorable Michael E. Ridgway, Chief Judge of the United States Bankruptcy Court,

in Courtroom 7 West, Diana E. Murphy Federal Courthouse, 300 S. 4th St., Minneapolis MN

55415.

         Any response to this Motion must be filed and served by delivery not later than January

31, 2020, which is five (5) days before the time set for the hearing.




                                                              1
 Case 19-32928       Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11            Desc Main
                                   Document     Page 2 of 31


       UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED THE COURT

MAY GRANT THE MOTION WITHOUT A HEARING.

2.     MOTION

       This Court has jurisdiction over this Motion pursuant to 28 U.S.C, §§ 157 and 1334, Fed.

R. Bankr. P. 5005 and Local Rule 1070-1. This proceeding is a core proceeding.

       On September 20, 2019, the Debtor commenced this bankruptcy case by filing a

voluntary petition in chapter 11 with the United States Bankruptcy Court, District of Minnesota

(“Petition Date”). The Debtor’s case is pending in this Court.

       This Motion arises under 11 U.S.C. §§ 362(d)(2) and 363, Fed. R. Bankr. P. 4001 and

Local Rules 9013-1 through 9013-3. This Motion is filed under Fed. R. Bankr. P. 9014 and

Local Rules 9006-1, 9013-1 through 9013-3, and 9017-1.

       The Debtor’s principal business is grinding ground beef, cutting steaks and the selling of

product to distributors and end-user customers. Ratcliff was an original owner of the Debtor.

Ratcliff later sold his shares in the Debtor’s business to a holding company. Part of the

transaction involved the new buyer assuming the obligations owed to Ratcliff. Among those

obligations were two secured notes of $11,885,000 and $2,250,000 that are first secured debts of

the Debtor. Debtor defaulted on the notes and Ratcliff sought collection starting in early 2019.

On the Petition Date, Ratcliff was in the process of obtaining summary judgment on the two

notes for judgment on the amounts due and for replevin of the assets. Debtor currently owes

Ratcliff nearly $18,000,000.00.

       The Debtor is operating as a debtor in possession and continues to use, possess, and

dispose of the collateral of those notes without making payments to Ratcliff. The value of the

collateral diminishes with each day. Evidence provided by the Report of Robert Strachota of the
                                                     2
 Case 19-32928        Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11              Desc Main
                                    Document     Page 3 of 31


Shenehon Company affirms that the collateral secured by the original security agreement dated

December 3, 2010 decreases at a rate of $14,300 per month.

       Ratcliff seeks monthly protection payments pursuant to 11 U.S.C. §363 to protect Ratcliff

from the depreciation of the collateral while in the Debtor’s possession.

       In the alternative, Ratcliff seeks an order from this Court allowing the lifting of the

automatic stay in order to allow Ratcliff to pursue his state court remedies as to the collateral.

       Ratcliff also requests that this Court enter an order prohibiting the Debtor’s use and

disposal of the collateral unless and until the Debtor provides Ratcliff with adequate protection

pursuant to 11 U.S.C. § 363.

       This Motion is based on all of the records, files, pleadings, and proceedings in this case,

and upon all evidence received at the hearing in support of this Motion. Pursuant to Local Rules

9013-2(c), Ratcliff hereby gives notice that it may call Neil Rustin, a former shareholder of

Rancher’s Legacy to provide testimony regarding the loan transactions between Debtor and

Ratcliff and the current total outstanding indebtedness owed by the Debtor to Ratcliff and how

those totals are calculated. Further, Ratcliff may call Robert Strachota to testify as to the identity

and value of the collateral and the monthly depreciation of the collateral. Further, Ratcliff may

call such other witnesses as are necessary to provide the Court with the evidence necessary to

render a decision on his motion.

       WHEREFORE, Ratcliff moves the Court for an order as follows:

       1.      Granting Ratcliff monthly adequate protection payments in the amount of $14,300

               for the collateral starting at the Petition Date and every month thereafter;

       2.      In the alternative, granting Ratcliff relief from the automatic stay to allow Ratcliff

               to recover and sell the collateral as it sees fit;
                                                       3
Case 19-32928    Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11          Desc Main
                               Document     Page 4 of 31


    3.     Waiving the ten-day stay of order pursuant to Rule 4001(a)(3); and

    4.     Awarding such other relief as may be just and equitable.



    Respectfully Submitted,

            Dated: January 16, 2020                    SAPIENTIA LAW GROUP PLLC

                                                       /e/ Kenneth C. Edstrom
                                                       Kenneth C. Edstrom (#148696)
                                                       120 South 6th Street, Suite 100
                                                       Minneapolis, MN 55402
                                                       Telephone: (612) 756-7108
                                                       Fax: (612) 756-7101
                                                       kene@sapientialaw.com

                                                       Attorneys for James L. Ratcliff




                                               4
 Case 19-32928           Doc 124        Filed 01/16/20 Entered 01/16/20 17:03:11                     Desc Main
                                         Document     Page 5 of 31




                                    UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA
-------------------------------------------------------------------------------------------------------------

          In re:                                                    Chapter 11

         Rancher’s Legacy Meat Co.,                                 Case No.: 19-32928 MER

          Debtor.

         ------------------------------------------------------------------------------------------------------------

     JAMES L. RATCLIFF’S MEMORANDUM OF LAW IN SUPPORT OF MOTION
 FOR ADEQUATE PROTECTION, OR IN THE ALTERNATIVE RELIEF FROM THE
                          AUTOMATIC STAY


         James L. Ratcliff (“Ratcliff”) submits this Memorandum of Fact and Law in support of

its Motion for Adequate Protection, or in the alternative, Relief from the Automatic Stay.

(“Motion”).


                                   I.       FACTUAL BACKGROUND


         In 2010, Ratcliff and Joseph Unger started a company known as Unger Meat Company

(“UMC”), the predecessor in interest to Debtor.

         Ratcliff provided funds to the Debtor for purchase of equipment and for startup of

operations of UMC as evidenced by two promissory notes between Ratcliff and UMC, each

dated on December 3, 2010 (“The Startup Notes”). (Ex. A & B). The first of the two notes had

a principal amount of $11,885,000 at a 5% indexed interest rate and the second has a principal

amount of $2,250,000 at 5.5% indexed interest rate. (Id.).




                                                              1
 Case 19-32928        Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11             Desc Main
                                    Document     Page 6 of 31


       A.      Startup Notes Security Agreement


       Pursuant to a security agreement signed by UMC also on December 3, 2010, Ratcliff

obtained an attached security interest in virtually all of the Debtor’s assets, including

        “…all of Debtor’s equipment, including but not limited to the equipment described
        on Exhibit “1” hereto, inventory, lease agreement, accounts receivable, furniture
        and fixtures, whether now owned or hereafter acquired, together with all proceeds
        and products thereof and replacements thereof.” (“collateral”).


       In paragraph 3b, the security agreement provided as follows:

       “Debtor will execute and deliver to Secured Party such certificates and other
       documents or instruments as may be necessary to enable Secured Party to perfect
       the security interest created hereby including, without limitation, such financing
       statements, certificates and other documents as may be necessary to perfect the
       security interest created hereby in any collateral hereafter acquired by Debtor or in
       any replacement or proceeds of the collateral.”


       (Ex. C), emphasis added.

       On December 29, 2010, Ratcliff perfected his interest in the equipment and filed a UCC-

1 financing statement with the State of Minnesota Secretary of State as a purchase money

security interest in all of the equipment purchased by the Debtor with the use of the funds

provided by Ratcliff in the December 3 Startup Notes (Minnesota Secretary of State Document

Number 201022606390-Ex. D).

       On January 24, 2011, Ratcliff filed an amendment to the original UCC Filing Statement

further protecting his rights in all other assets of UMC (Minnesota Secretary of State Document

Number 20112290995-Ex. E).




                                                      2
 Case 19-32928       Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11            Desc Main
                                   Document     Page 7 of 31


       B.      Sale of Debtor to SSJR, Name Change of Debtor

       On June 22, 2012, Ratcliff and the other shareholder of UMC, Neil Rustin, entered into a

Stock Purchase Agreement (“Purchase Agreement”) with SSJR, LLC (“SSJR”), Alyieo Hodings

of Minnesota, LLC (“Alyieo”) and F.B. LLC (“FB”). Pursuant to the Purchase Agreement,

SSJR, Alyieo and FB purchased the stock and assumed the debt of UMC. (Exhibit F). The

purchasers had an option for 18 months to put the sale back to the sellers under certain

conditions. The purchasers did not exercise their option and the sale was finalized on January 22,

2014

       On January 22, 2014, the parties to the original Purchase Agreement executed a Second

Amended Stock Purchase Agreement replacing the previous buying group with SSJR as the sole

purchaser of the shares of Ratcliff and Rustin (Exhibit G) and slightly modified the rates for the

Startup Notes. In connection with the finalization of the sale to SSJR, SSJR renamed the Debtor

“Rancher’s Legacy Meat Co.” by amending its Articles of Incorporation and filing them with the

State of Minnesota Secretary of State on May 6, 2014. (Secretary of State Filing No.

75959890002 Ex. H).

       C.      Ratcliff’s Continued UCC Filings

       On November 12, 2015, Ratcliff filed a continuation statement with the debtor’s name

listed as “Unger Meat Company”. (Secretary of State Document No. 854026600022 Ex. I).

       On January 10, 2019, Ratcliff filed a UCC-3 amendment with the State of Minnesota

Secretary of State with the debtor listed as “Ranchers Legacy Meat Co.” (Minnesota Secretary

of State Document Number 106188100028 Ex. J).




                                                     3
 Case 19-32928      Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11         Desc Main
                                  Document     Page 8 of 31


       D.    Intervening UCC Financing Statements and Terminations of Financing
       Statements

       The following is a history of the financing statements, amendments and related

documents filed with the Minnesota Secretary of State from December of 2019 until the Petition

Date of September 21, 2019 related to either Unger Meat Co. or Rancher’s Legacy Meat Co.




                        (The rest of this page is left intentionally blank)




                                                    4
Case 19-32928          Doc 124       Filed 01/16/20 Entered 01/16/20 17:03:11                  Desc Main
                                      Document     Page 9 of 31


  Name of Creditor/Entity            Document                    Date                   Recording No.*

Ratcliff                        Financing Statement       December 29, 2010        201022606390
Ratcliff                        Amendment to Add          January 24, 2011         20112290995
                                collateral
UMC Equipment                   Financing Statement       May 29, 2013             201332531117
Unger Meats Co.                 Name Change               May , 2014               7595980002*
UMC Equipment                   Financing Statement       July 28, 2015            834683600053
Ratcliff                        Continuation Filing in November 12, 2015           854026600022
                                name of Unger Meats
Upper Lakes Foods               Financing Statement       April 18, 2017           946517500058
Nissan Motor Acceptance         Financing Statement - August 30, 2017              962989700323
                                Purchase Money
                                Security Interest
Upper Lakes Foods               Financing Statement       October 8, 2018          974464700113
UMC Equipment                   Financing Statement       June 12, 2018            1020425900075
Ochsner Partnership             Financing Statement       September 14, 2018       10320941000165
Ochsner Partnership             Financing Statement       October 9, 2018          1035403200039
UMC Equipment                   Financing Statement       October 11, 2018         1036292600043
UMC Equipment                   Restatement of            October 11, 2018         1036538000061
                                collateral re Financing
                                Statement
                                1036292600043
Ratcliff                        Amendment to              January 10, 2019         1061988100028
                                Financing Statement
                                noting Name Change
                                from Unger Meat Co.
                                to Rancher’s Legacy
                                Meat Co.
Upper Lakes Foods               Termination of            February 26, 2019        1071087300026
                                Financing Statement
                                946517500058
Upper Lakes Foods               Termination of            February 26, 2019        1071081700028
                                Financing Statement
                                974464700113
UMC Equipment                   Termination of            March 25, 2019           1076697800071
                                Financing Statement
                                201332531117
UMC Equipment                   Termination of            March 25, 2019           1076697800084
                                Financing Statement
                                1020425900075
UMC Equipment                   Termination of            March 25, 2019           1076697800097
                                Financing Statement
                                1036292600043
UMC Equipment                   Termination of            March 25, 2019           1076697800071
                                Financing Statement
                                834683600053
Upper Lakes Foods               Financing Statement       September 11, 2019       1100795500025
*All recording numbers are from the Secretary of State’s UCC Division except the name change where the
number is from the Secretary of State’s Business Service Division.




                                                          5
 Case 19-32928        Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11             Desc Main
                                   Document      Page 10 of 31


       The filings show that, following the service of the Complaint in the collection action

brought against the Debtor by Ratcliff in January of 2019, for reasons unknown, UMC

Equipment (which is owned by the Debtor’s President, Arlyn Lomen) and Upper Lakes Foods

(which is an insider of the Debtor) released all of their security interests in the Debtor’s

collateral. As to Nissan Motor Acceptance and Ochsner Partnership, Ratcliff agrees that the

security interests maintained in the Debtor’s assets by these creditors are senior and superior to

that possessed by Ratcliff as both constituted purchase money security interests in the collateral

secured thereby. As such, Ratcliff makes no claim to the following collateral:


       Ochsner Partnership
       Vemag FM250 Patty Former – Serial No. XXX-0574
       Repak RE 20-16- Serial No. XXX0525
       Vemag Robot HP-30E - Serial No. XXX-0582
       Vemag Paper Inter leaver Serial No. XXX7957
       Vemag Smart Loader 280 – Serial No. XXX0105
       Vemag Process Check – Serial No. XXX7555

       NissanMotor Acceptance

       Unicarriers Fork Lift TX35 3W Cushion AC- Serial No. XXX601

       It is clear that Ratcliff has a first secured position in all other assets owned by the

Debtor with the possible exception of intangible assets which have not been included in

the depreciation and liquidation analysis done by the Shenehon Group, which has been

hired by Ratcliff to assist the Court in making the determination of the proper allowance

of adequate protection in this case, see Shenehon Company Appraisal – Ex. M.

       Upper Lakes, an insider of the Debtor, terminated its security interest in Rancher’s

collateral in March of 2019, shortly after Ratcliff began a federal collection action against the

Debtor. Thereafter, in a move coordinated with the filing of the Chapter 11 bankruptcy, Upper


                                                      6
 Case 19-32928       Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11             Desc Main
                                  Document      Page 11 of 31


Lakes Foods refiled that same security interest approximately nine days before the Debtor

commenced this reorganization proceeding.

       E.      Debtor’s Default

       Pursuant to Section 8 of the Startup Notes Security Agreement, “Debtor shall be in

default hereunder in the event Debtor fails to punctually and completely satisfy all of Debtor’s

obligations to Secured Party embodied in any promissory note or otherwise or in the event of a

failure by Debtor to comply with any term, covenant or condition of this agreement.” (Ex. C).

Debtor is in default for failure to make any payments under the terms of the Startup Notes since

October 11, 2016.

       Ratcliff has filed a proof of claim in the amount of $17,896,449.95 for the principal,

interest, costs and attorney’s fees owed under the Startup Notes as of the Petition Date. See

Proof of Claim No. 10, on file with the Clerk of Court.

       Ratcliff requested payment of Adequate Protection Payments from Debtor’s Counsel on

September 24, 2019 (Ex. L).


                                      II.     ARGUMENT


       A.      Ratcliff is Entitled to Adequate Protection of His Interests

       An entity is entitled to adequate protection when it is stayed from enforcing its interest in

its property. As provided in 11 U.S.C. § 361, adequate protection may be provided by periodic

payments, additional or replacement liens, or the indubitable equivalent of the creditor’s interest

in the property. The standards for adequate protection in the Eighth Circuit are set forth in In re

Martin, 761 F.2d 472 (8th Cir. 1985). Failure to adequately protect a lender’s interest in the




                                                     7
 Case 19-32928         Doc 124     Filed 01/16/20 Entered 01/16/20 17:03:11               Desc Main
                                   Document      Page 12 of 31


property constitutes cause justifying relief from the automatic stay. United Savings Assn. of

Texas v. Timbers of Inwood Forest Associates, Ltd., 484 U.S. 365 (1988).

        A creditor must seek adequate protection by filing a motion, often accompanied by a

motion for relief from stay in the alternative. See In re Smith, 355 B.R. 519, 524 (Bankr. D. Md.

2006) (“Section 362(d)(1) provides that when requested by a party-in-interest and after notice

and a hearing, the court shall grant relief from stay for cause including lack of adequate

protection of an interest in property. But, this provision requires the creditor to file a motion for

relief from stay.”).

        Even if a separate adversary proceeding is pending a court may still decide an adequate

protection motion. Cf., In re Pansier, No. 18-22297-BEH, 2019 WL 949898, at *5 (Bankr. E.D.

Wis. Feb. 25, 2019), amended on reconsideration in part, No. 18-22297-BEH, 2019 WL 1495100

(Bankr. E.D. Wis. Apr. 3, 2019), aff'd sub nom. Pansier v. United States, No. 19-C-537, 2019

WL 7288952 (E.D. Wis. Dec. 30, 2019) (Held: The United States’ interest was not adequately

protected although there were additional related adversary proceedings pending). See also, In re

Perasall 441 B.R. 267 (Bankr. N.D. Ohio 2010). There the Court continued the Debtor’s motion

to redeem her car from the creditors lien until the adversary proceedings were determined. The

court stated in the interim it would, “separately entertain a motion in [the] case for adequate

protection” should the creditor choose to file one. Id. at 273.

        In an adequate protection motion a court may determine various issues including whether

a creditor has a valid security interest or properly perfected its security interest. See In re S.

Illinois Railcar Co., 301 B.R. 305 (Bankr. S.D. Ill. 2002).




                                                       8
 Case 19-32928        Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11              Desc Main
                                   Document      Page 13 of 31


       Pursuant to Section 362(g), in a Section 362(d)(2) hearing: (1) the party requesting relief

has the burden of proof on the issue of the debtor’s equity in property; and (2) the party opposing

such relief has the burden of proof on all other issues. 11 U.S.C. § 362(g).

       Once the movant establishes that it is an undersecured creditor, the burden shifts to the

debtor to prove that the property is necessary to an effective reorganization. In re Embassy

Enterprises of St. Cloud, 125 B.R. 552, 554 (Bankr. D. Minn. 1991); In re Lumber Exchange

Limited Partnership, 125 B.R. 1000, 1009 (Bankr. D. Minn. 1991); In re Standard Mill Limited

Partnership, 1996 W.L. 521190, 3 (Bankr. D. Minn. 1996). “The term ‘effective reorganization’

means one that is both legally possible and likely to be achieved within a reasonable time.”

Embassy, 125 B.R. 552 at 554. Furthermore, once a secured party has requested adequate

protection, the Debtor is obligated to provide such protection. “Section 363(e) is not permissive

or discretionary—it states that the court ‘shall’ grant the relief specified, at any time, on the

request of a secured entity.” In re Metromedia Fiber Network, Inc., 290 B.R. 487, 491(Bankr.

S.D.N.Y. 2003). Further, the debtor bears the burden of proving that the secured party is

adequately protected. See In re Colonial Ctr., Inc., 156 B.R. 452, 463 (Bankr. E.D. Penn. 1993).

Specifically, section 363(o)(1) provides: “In any hearing under this section [363]--the trustee has

the burden of proof on the issue of adequate protection.” 11 U.S.C. § 363(o)(1).

       B.     Ratcliff has a Perfected First Secured Interest in The Debtor’s Assets Subject To
       The Startup Notes Security Agreement

       1       Temporary lapse of perfection has no effect on Ratcliff’s position as a secured
               lender to the Debtor

       In the collection action, the Debtor argued that somehow Ratcliff is no longer a secured

creditor based on the fact that he failed to file his continuation statement within four months of

the name change filed by Unger in 2014 as is required by the Uniform Commercial Code.


                                                       9
 Case 19-32928        Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11               Desc Main
                                   Document      Page 14 of 31


However, the argument is specious. Ratcliff’s security interest attached at the time of the signing

of the security agreement on December 3, 2010 and therefore remains enforceable against the

Debtor. The Debtor confuses perfection with validity. Ratcliff’s security interest remained valid

as to he and the Debtor, but he may have lost his priority as to other secured parties.

Regardless, up until one week before the Petition was filed, Ratcliff was the only secured

creditor of the Debtor, except for the interests maintained by Ochsner Partnership and Nissan

Motor Acceptance, which claims Ratcliff does not dispute or otherwise challenge.

       Minn. Stat. §336.9-203 provides that a security interest attaches to collateral when it

becomes enforceable against the debtor with respect to the collateral. Minn. Stat §336.9-203 (a).

Subsection (b) of that same statute states that a security interest is enforceable against the debtor

if (a) value has been given, (b) the debtor has rights in the collateral; and (c) the debtor has

authenticated a security agreement that provides a description of the collateral… Minn. Stat.

§336.9-203(b). See also, FBS Business Finance Corp. v. Edison Financial Group, Inc., 464

N.W.2d 304, 305 (Minn. Ct. App. 1990). With respect to the statutory requirements, there can

be no dispute that these requirements were met. Ratcliff gave significant value ($14,135,000.00)

upon the execution of the Startup Notes. The Debtor had rights in the collateral which it pledged

to Ratcliff in return for the loan. Debtor authenticated the security agreement which provided a

description of the collateral. Therefore, the security agreement is valid and enforceable as to

Debtor as it meets the statutory requirements set forth in Minnesota’s version of the Uniform

Commercial Code.

       Ratcliff agrees that under Minn. Stat. §336.9-506, in order to maintain a perfected lien he

was obligated to record a corrected continuation statement or a name change amendment within

four months of the effective date of the name change. However, perfection relates to the interest



                                                      10
 Case 19-32928        Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11              Desc Main
                                   Document      Page 15 of 31


of third parties in the collateral; it does not affect the validity of the security agreement between

the debtor and the secured party. “Perfection does not affect the rights and obligations between a

debtor and his secured creditor, but relates to rights among competing creditors or others with

interests in the collateral.” In re L.M.S. Assocs., Inc., 18 B.R. 425, 429 (Bankr S.D. Fla. 1982).

The validity of a security interest is an inquiry independent of whether a security interest has

priority over another security interest. Fin. Ag. Inc. v. Hufnagle, Inc., 700 N.W.2d 50, 516-57

(Minn. Ct. App. 2005).

       In Boe v. Christlieb, 399 N.W.2d 131 (Minn. Ct. App. 1987) the Minnesota Court of

Appeals held that despite a creditor’s failure to record their interest to protect against third

parties, the UCC does not preclude the existence of the security interest. Boe involved the sale of

a motel and furnishings under a contract for deed. Under the terms of the contract for deed the

buyer granted seller a security interest in the motel furnishings as security for payment under the

contract. The court found that value was given by the seller, that debtor had rights in the

property, and the contract for deed (executed by the debtor) contained a detailed description of

the property, thus meeting the statutory requirements of Minn. Stat. 336.9-203. The security

interest between the debtor and creditor in Boe remained valid and enforceable as between the

original parties to the contract for deed despite the fact that the lien was not perfected. Likewise,

lapse of perfection, “relates to third parties and does not impact the validity and effectiveness of

a security agreement.” Frank v. James Talcott, Inc., 692 F.2d 734, 734 (11th Cir. 1982). “The

purpose of filing a financing statement is to perfect a security interest, and, thus, attain additional

protection against conflicting claims in the same collateral.” Id. at 737. In Frank, the secured

creditor failed to timely record a continuation statement relative to its previously recorded

financing statement, thereby losing its perfected status. Nevertheless, the court further reasoned



                                                      11
 Case 19-32928        Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11             Desc Main
                                   Document      Page 16 of 31


that allowing a financing statement to lapse does not invalidate the security interest. Instead,

under the Uniform Commercial Code, upon such lapse, the security interest becomes

unperfected. Id. at 737.

       In the case at hand, except for the items of collateral secured by Ochsner Partnership and

Nissan Motor Acceptance Corporation, no other creditor filing financing statements between the

lapse of perfection of Ratcliff’s security interest in 2014 and the re-perfection of Ratcliff’s

security interest on January 10, 2019 continued to maintain a recorded interest in Debtor assets.

In fact, the two creditors that loaned additional funds to the Debtor in 2015, 2017 and 2018,

UMC Equipment and Upper Lakes Foods, specifically terminated their security agreements in

March and June of 2019. That being the case, because Ratcliff is competing with no other

secured creditors for the assets/collateral he seeks adequate protection for in this matter, he is the

first secured creditor in all of the assets of the Debtor except, as noted, the assets secured by

Oschner Partnership and Nissan Motor Acceptance.

       2       Ratcliff had the right under the Security Agreement and the UCC to Re-Perfect
               his security agreement at any time.

       On January 10, 2019, Ratcliff filed a UCC-3 amendment with the State of Minnesota

Secretary of State with the debtor listed as “Ranchers Legacy Meat Co.” (see supra). There can

be no doubt that, even after the lapse of perfection in the assets of the Debtor, Ratcliff

maintained his right to re-perfect his interest at any time.

       The parties’ executed Startup Notes Security Agreement grants Ratcliff a contractual

right to re-perfect his security interest by filing a second financing statement. Courts have found

that a secured party has a contractual right to file a second financing statement after the lapse of

the initial statement based on the language used in the parties’ security agreement. See In re

Aliquippa Mach. Co., Inc., 343 B.R. 145, 149 (Bankr. W.D. Pa. 2006) (“[T]he language in the

                                                      12
 Case 19-32928        Doc 124     Filed 01/16/20 Entered 01/16/20 17:03:11             Desc Main
                                  Document      Page 17 of 31


Security Agreements… expressly granted to Bank One the necessary authority to file a second

financing statement and thereby reperfect Bank One's Security Interest.”); Hancock Bank of

Louisiana v. Advocate Fin., LLC, No. CIV.A. 10-132-FJP, 2011 WL 94425, at *1 (M.D. La. Jan.

11, 2011) (court stated the Loan Agreement and Commercial Security Agreement explicitly

authorized creditor to file multiple financing statements to perfect its security interest). Even

though Debtor changed its name, Ratcliff re-perfected his interest when he filed the second

amended filing statement.

       The Startup Notes Security Agreement states that the Debtor will provide the Secured

Party with any necessary documents to perfect its security interest, including any financing

statements:

       Debtor will execute and deliver to Secured Party such certificates and other
       documents or instruments as may be necessary to enable Secured Party to perfect
       the security interest created hereby including, without limitation, such financing
       statements, certificates and other documents as may be necessary to perfect
       the security interest created hereby in any collateral hereafter acquired by Debtor
       or in any replacement or proceeds of the collateral.


       (Ex. C, emphasis added). In using the plural version of each listed document (“financing

statements,” “certificates,” and “other documents”), the parties specifically gave Ratcliff’s

unlimited ability to file multiple financing statements. Furthermore, nothing in the Startup Notes

Security Agreement prohibits Ratcliff from filing a second financing statement after the lapse of

the first financing statement. See generally Ex. C. In fact, the Startup Notes Security Agreement

states in paragraph 12: “[t]his Agreement embodies all representations, warranties, and

agreements of the parties hereto and may not be altered or modified except by agreement in

writing signed by the parties.” (Ex. C). There is no doubt that the Security Agreement executed




                                                     13
 Case 19-32928        Doc 124     Filed 01/16/20 Entered 01/16/20 17:03:11              Desc Main
                                  Document      Page 18 of 31


by the parties does not forbid filing multiple perfections of the security interest agreed to by the

Debtor in favor of Ratcliff.

       In addition, as a matter of law, Ratcliff can file a second financing statement to re-perfect

his security interest. Minn. Stat. § 336.9-509 provides:

       By authenticating or becoming bound as debtor by a security agreement, a debtor
       or new debtor authorizes the filing of an initial financing statement, and an
       amendment, covering: (1) the collateral described in the security agreement; and
       (2) property that becomes collateral under section 336.9-315(a)(2), whether or not
       the security agreement expressly covers proceeds.


       Minn. Stat. § 336.9-509.

       Minn. Stat. § 336.9-509 is identical to Section 9-509 of the Uniform Commercial Code,

which gives secured parties the right to file financing statements without separate authorization

from the debtor. See Minn. Stat. § 336.9-509, Comment 4 (stating by authenticating a security

agreement, the debtor ipso facto authorizes the filing of a financing statement covering the

collateral described in the security agreement. The secured party does not need to obtain separate

authorization from the debtor).

       Minn. Stat. § 336.9-509 also gives secured parties the right to file as many financing

statements as desired. In Hancock Bank of Louisiana, Hancock Bank filed a second financing

statement after the initial financing statement lapsed. Hancock Bank of Louisiana v. Advocate

Fin., LLC, No. CIV.A. 10-132-FJP, 2011 WL 94425, at *1 (M.D. La. Jan. 11, 2011). After the

debtors (Advocate and La Chenaie) defaulted on their loan, Hancock filed suit seeking several

forms of relief. Id. at 2. Advocate filed for Chapter 11, staying Hankcock’s suit against

Advocate, but having no impact on Hancock’s suit against La Chenaie. Id. La Chenaie (and

Advocate in the bankruptcy proceedings) argued Hancock was only authorized to file a single

financing statement. Both courts rejected this argument. Id. The court held Hancock was

                                                     14
 Case 19-32928         Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11          Desc Main
                                    Document      Page 19 of 31


entitled to file a second financing statement under law and contract and specifically stated that

Louisiana Revised Statute 10-9-509(b) (Section 9-509 of the Uniform Commercial Code)

provides that once a debtor executes a security agreement the creditor is ipso facto authorized to

file as many UCC-1 financing statements as it deems necessary to perfect its security interest. Id.

        Similarly, in In re Aliquippa Machine Co., Inc., Bank One filed a second financing

statement after the first financing statement expired. In re Aliquippa Mach. Co., Inc., 343 B.R.

147, 149–50 (Bankr. W.D. Pa. 2006). The court rejected the debtor’s argument that Bank One

could not re-perfect because it lacked authority from the debtor. Id. at 149. The court rejected

this argument for two reasons: (1) the language in the security agreement expressly granted Bank

One the authority to do so and (2) the debtor by entering into security agreements, ipso facto

authorized Bank One to file as many financing statements as it needed in order to perfect its

security interest. Id. at 149-50. The Aliquippa court also rejected the debtor’s argument that

Bank One could not re-perfect its security interest as a matter of law because Section 9509 only

provides for the filing of an initial financing statement and amendments thereto. Id. at 148. The

court rejected this argument because: “Financing Statement” is defined in Pennsylvania's Article

9 to mean “[a] record or records composed of an initial financing statement and any filed record

relating to the initial financing statement,”… and neither § 9509 nor any other provision in

Pennsylvania's Article 9 limits the number of financing statements that may be filed by a secured

party. Id. at 149. The debtors in Hancock, tried to make a similar argument and it was rejected

for the same reasoning used in Aliquippa. See Hancock Bank of Louisiana, 2011 WL 94425, at

*3. The fact that Ratcliff filed an amendment to the original financing statement in January of

2019 demands that the Court find, similar to Hancock and Aliquippa, that Ratcliff had the

absolute right to re-perfect his security interest..



                                                       15
 Case 19-32928          Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11           Desc Main
                                     Document      Page 20 of 31


        Similar to the secured parties in Hancock and Aliquippa, Ratcliff filed an amended

financing statement after the perfection in the Debtor’s assets lapsed due to the workings of

Minn. Stat. 336.9--506 in 2014. Accordingly, Ratcliff has a legal right to file as many financing

statements or amendments as he deems necessary pursuant to Minnesota Statute § 366.9-509.1

Therefore, Ratcliff re-perfected his security interest in the Debtor’s assets under the terms of the

Uniform Commercial Code on January 10, 2019.

        3         Ratcliff is Not an Insider of the Debtor

    Ratcliff filed his amended financing statement re-perfecting his security interest in the

Debtor’s assets more than nine months prior to the Petition date. However, Debtor has asserted

that Ratcliff is an insider under 11 USC § 101(31) and that therefore he is not a perfected secured

creditor because his filing of his corrective amendment is within the one-year preference period

under 11 USC § 547(b)(4)(B). Mr. Ratcliff was and still is the Debtor’s landlord and a major

creditor, nothing more. He has not been a member of the board of directors since 2012 when he

sold his interest in the company to SSJR. The Second June 22, 2012 Purchase Agreement is

quite clear on this point:

                7. Unrestricted Operation of Unger by Purchasers. Neither Rustin, Ratcliff,
        Landlord nor their respective representatives will impose any restrictions upon Unger,
        other than those agreed upon in writing by Purchasers, in the conduct of the Unger's
        business. The foregoing notwithstanding, the Purchasers will provide reasonable
        communications to Ratcliff pertaining to the operations and profitability of Unger for
        eighteen (18) months subsequent to Closing Date. Thereafter, communications and
        reporting of information to Ratcliff will be confined to that customary in normal
        debtor/creditor relationships.

                  Purchase Agreement, Ex. F, at 6.




        1
            Minnesota Statute § 366.9-509. is identical to Pennsylvania’s, Louisiana’s, and the

Uniform Commercial Code’s Section 9-509


                                                       16
 Case 19-32928         Doc 124       Filed 01/16/20 Entered 01/16/20 17:03:11                 Desc Main
                                     Document      Page 21 of 31


        Because Ratcliff and the Debtor were clearly in the position of a debtor and a creditor and

because there was no control allowed by the Debtor or even attempted by Ratcliff after the sale of his

interest in the Debtor, the Court should overrule any claim to adequate protection based upon the

allegation that Ratcliff is an insider of the Debtor. To the contrary, Upper Lakes Foods, a company

intimately related to the Debtor by officers and directors holding positions in both companies, is clearly

an insider. Upper Lakes Foods terminated its security interest in the Debtor’s collateral at or around the

time in which Ratcliff commenced suit seeking in excess of $14,000,000.00, but then, in an effort to

maximize a recovery in the bankruptcy, refiled its security interest nine days before Rancher’s filed its

Petition.

        B.      Ratcliff’s Interests Are Not Being Adequately Protected.

        Adequate protection is required to guard against any diminution in value related to the

collateral occurring during the pendency of the bankruptcy case. “The purpose or intent of

granting adequate protection payments are [sic] to maintain the status quo for that creditor and to

protect the creditor from diminution or loss of the value of its collateral during the ongoing

Chapter 11 case.” In re 354 E. 66 th St. Realty Corp., 177 B.R. 776, 782 (Bankr. E.D.N.Y. 1995).

        The total current indebtedness owed by the Debtor under the Startup Notes is

$17,896,449.95. The value of the collateral secured by Ratcliffis approximately $1,400,000 at

liquidation which is significantly less than the amount of the outstanding indebtedness owed by

the Debtor. See Report of Robert Strachota dated January _, 2020, attached to Exhibit M.

Therefore, Ratcliff’s interest in the collateral secured by the Startup Notes is undersecured.

        Ratcliff is undersecured in the collateral in the approximate amount of $16,500,000, plus

costs and attorneys’ fees that continue to accrue. Id. Ratcliff’s undersecured position in this

amount assumes that the Debtor complies with all of the provisions of the Startup Notes,

including the payment obligations. If the Debtor fails to do so, Ratcliff’s secured position will


                                                         17
 Case 19-32928        Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11              Desc Main
                                   Document      Page 22 of 31


continue to diminish. The value of the collateral has decreased during the period of time the

Debtor has been under the protection of the Bankruptcy Court and will continue to decrease each

day the collateral is not returned to Ratcliff. See Ex. M. There is a significant risk of the

diminution in value of the collateral during the Debtors’ bankruptcy cases if the Debtor continues

using, possessing, and disposing of the collateral.

       To date, Ratcliff has been granted adequate protection of its interests under the terms of

the Cash collateral Order entered by the Court on October 24, 2019 (Docket 81). This consists

of the insuring of the Debtor’s assets, a replacement lien, weekly financial reports and the right

to inspect the collateral and audit the books and records of the Debtor. Although brief

discussions concerning providing monthly payments to Ratcliff have occurred, there has been no

agreement on the amount to be paid. Meanwhile, the Debtor continues using and disposing of

the collateral, including, but not limited to, selling the proceeds of the collateral to generate

revenue for the Debtor. The Debtor’s use and possession of the collateral without making any

payments to Ratcliff to protect him from the diminution or loss of value of the collateral is

unacceptable

       Furthermore, Ratcliff is prevented from pursuing his default remedies under the Startup

Notes, following the imposition of the automatic stay upon the Debtor’s bankruptcy filings on

September 20, 2019. At this point, the Debtor’s use of the collateral must either be prohibited or

conditioned so as to adequately protect Ratcliff’s interest. See 11 U.S.C. § 363(e). Accordingly,

Ratcliff is entitled to adequate protection of its interest in the collateral pursuant to 11 U.S.C.

sections 361 and 363(e).

       C.      Ratcliff Is Entitled to Monthly Payments or Relief From The Automatic Stay




                                                      18
 Case 19-32928       Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11              Desc Main
                                  Document      Page 23 of 31


       Section 361 of the Bankruptcy Code provides a non-exclusive list of the ways in

which the Debtor may provide adequate protection. Specifically, Section 361 provides as

follows:


       When adequate protection is required under section 362, 363, or 364 of this title
       of an interest of an entity in property, such adequate protection may be provided
       by— requiring the trustee to make a cash payment or periodic cash payments to
       such entity, to the extent that the stay under section 362 of this title, use, sale, or
       lease under section 363 of this title, or any grant of a lien under section 364 of this
       title results in a decrease in the value of such entity's interest in such property;
       providing to such entity an additional or replacement lien to the extent that such
       stay, use, sale, lease, or grant results in a decrease in the value of such entity's
       interest in such property; or granting such other relief, other than entitling such
       entity to compensation allowable under section 503(b)(1) of this title as an
       administrative expense, as will result in the realization by such entity of the
       indubitable equivalent of such entity's interest in such property.


       11 U.S.C. § 361. In order to protect Ratcliff’s interest in the collateral, the Debtor must

provide separate monthly adequate protection payments. Id. Under 11 U.S.C. § 362(d), a

bankruptcy court may terminate the automatic stay, “[o]n request of a party in interest and after

notice and a hearing, the court shall grant relief from the stay provided under subsection (a) of

this section, such as by terminating, annulling, modifying, or conditioning such stay – (1) for

cause, including the lack of adequate protection of an interest in property of such party in

interest…” 11 U.S.C. § 362(d)(2).

       The Debtor has defaulted on its Startup Notes with Ratcliff and has failed to make any

payments to Ratcliff for the Startup Notes since October 11, 2016. Ratcliff sent a Notice of

Default and Demand for Payment to Debtor demanding Debtor cure the default, but Debtor

failed to do so. Since the Petition Date, Ratcliff has been stayed from enforcing his rights in the

collateral. Furthermore, the value of the collateral has decreased during the period of time the

Debtor has been under the protection of the Bankruptcy Court. Because the Debtor has failed to

                                                     19
 Case 19-32928        Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11               Desc Main
                                   Document      Page 24 of 31


provide Ratcliff with sufficient adequate protection for its interest in the Ratcliff collateral,

Ratcliff is entitled to relief from the automatic stay unless the Court orders the provision of

monthly payments as set forth in the report of Robert Strachota – Ex. M.


                                       III.    CONCLUSION


        Ratcliff has demonstrated that he is entitled to monthly adequate protection payments

from the Debtors pursuant to 11 U.S.C. §363 because: (1) the Debtor has refused to return,

continues to dispose of, and continues to use collateral without making any payments to Ratcliff

and (2) the value of Ratcliff’s collateral diminishes with each passing day. In the alternative,

Ratcliff is entitled to relief from the automatic stay because: (i) Ratcliff is entitled to recover the

collateral upon the Debtor’s defaults; and (ii) the Debtor has failed to adequately protect

Ratcliff’s interest in the collateral. Thus, Ratcliff should be granted his request for monthly

adequate protection payments pursuant to 11 U.S.C. §363, or this Court should enter an order

prohibiting the Debtor’s use or disposal of the collateral unless and until the Debtor provides

Ratcliff with adequate protection, or grants Ratcliff relief from the automatic stay to pursue his

remedies against the collateral,

        Respectfully Submitted,

         Dated: January 16, 2020                               SAPIENTIA LAW GROUP PLLC

                                                               /e/ Kenneth C. Edstrom
                                                               Kenneth C. Edstrom (#148696)
                                                               120 South 6th Street, Suite 100
                                                               Minneapolis, MN 55402
                                                               Telephone: (612) 756-7108
                                                               Fax: (612) 756-7101
                                                               kene@sapientialaw.com

                                                               Attorneys for James L. Ratcliff



                                                      20
 Case 19-32928         Doc 124      Filed 01/16/20 Entered 01/16/20 17:03:11                Desc Main
                                    Document      Page 25 of 31


                                           List of Exhibits*:

Exhibit A: December 3, 2010 Promissory Note between Ratcliff and UMC, in the principal
amount of $11,885,000.

Exhibit B: December 3, 2010 Promissory Note between Ratcliff and UMC, in the principal
amount of $2,250,000.

Exhibit C: December 3, 2010 UMC Security Agreement in favor of James Ratcliff.

Exhibit D: December 29, 2010 Financing statement with the State of Minnesota Secretary of
State as a purchase money security interest in all of the equipment purchased by the Debtor with
the use of the funds provided by Ratcliff in the December 3 Startup Notes (Minnesota Secretary
of State Document Number 201022606390).

Exhibit E: January 24, 2011 amendment to original Ratcliff UCC Filing Statement perfecting his
rights in all other assets of UMC, Minnesota Secretary of State Document Number
20112290995.

Exhibit F: June 22, 2012, Stock Purchase Agreement.

Exhibit G: January 22, 2014, Second Amended Stock Purchase Agreement.

Exhibit H: May 6, 2014 Rancher’s Legacy Meat Co. name change filed with the State of
Minnesota Secretary of State - Filing No. 75959890002.

Exhibit I: November 12, 2015, Ratcliff continuation statement with the debtor’s name listed as
“Unger Meat Company”. (Secretary of State Document No. 854026600022).

Exhibit J: January 10, 2019, Ratcliff amended financing with the debtor listed as “Ranchers
Legacy Meat Co.” (Minnesota Secretary of State Document Number 106188100028).

Exhibit K: November 4, 2019 UCC Report for Rancher’s Legacy Meat Co. from the Minnesota
Secretary of State.

Exhibit L: Letter dated September 24, 2019 demanding adequate protection payments.

Exhibit M: Report of Robert Strachota/Shenehon Group January14, 2020.




* Per Local Rule 9013-2(e), this summary of the voluminous exhibits that accompany this motion is
being provided to all parties The full exhibits and the summary were attached to the original motion filed
with the clerk. Movant will upon request furnish a copy of the full exhibits to any entity.


                                                         1
Case 19-32928   Doc 124   Filed 01/16/20 Entered 01/16/20 17:03:11   Desc Main
                          Document      Page 26 of 31
 Case 19-32928           Doc 124        Filed 01/16/20 Entered 01/16/20 17:03:11                     Desc Main
                                        Document      Page 27 of 31


                               UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA
-------------------------------------------------------------------------------------------------------------

          In re:                                                    Chapter 11

         Rancher’s Legacy Meat Co.,                                 Case No.: 19-32928 MER

          Debtor.

---------------------------------------------------------------------------------------------------------------

                                     UNSWORN CERTIFICATE OF SERVICE

         I, Kenneth C. Edstrom, declare under penalty of perjury, that on January 16, 2020, I served the
         following documents:

         1. Notice of Motion and Motion for Adequate Protection, or in the alternative, for Relief from the
         Automatic Stay;

         2. Memorandum of Law In Support of Motion for Adequate Protection, or in the Alternative,
         Relief from the Automatic Stay;

         3. Verification of James L. Ratcliff

         4. (Proposed) Order for Relief from the Automatic Stay and for Adequate Protection Payments;

         and this Unsworn Certificate of Service, to be filed electronically with the Clerk of Bankruptcy
         Court through ECF, and that the individuals or entities on the attached service list have been
         served with a copy of said documents, either through notification by ECF or by United States
         mail:


         Date: ________________                                         _________________________

                                                                        Kenneth C. Edstrom




                                                              1
Case 19-32928          Doc 124        Filed 01/16/20 Entered 01/16/20 17:03:11                     Desc Main
                                      Document      Page 28 of 31


                                     RANCHERS LEGACY MEAT CO.
                                   Chapter 11 Bky. Case No. 19-32928-MER
                                        RULE 9013-3 SERVICE LIST

         All Parties in interest served by ECF as noted or US Mail and via Fax and/or with
                             courtesy copies via email where noted
     CREDITOR JAMES RATCLIFF’S             DISTRICT DIRECTOR OF THE               UNITED STATES ATTORNEY FOR
     COUNSEL                               INTERNAL REVENUE SERVICE               THE DISTRICT OF MINNESOTA
     Kenneth C. Edstrom                    Internal Revenue Service               US Attorney
     Sapientia Law Group PLLC              Wells Fargo Place                      600 US Courthouse
     120 South Sixth Street, Suite 100     30 E. 7th St., Mail Stop 5700          300 South Fourth Street
     Minneapolis, MN 55402                 St. Paul, MN 55101                     Minneapolis, MN 55415
     Phone: 612-756-7108                   Fax: 651-312-7970                      Fax: 612-664-5788
     kene@sapientialw.com                  VIA FACSIMILE                          VIA FACSIMILE
     VIA ECF
     Criag T. Dokken
     Henningson & Soxell, Ltd.
     6900 Wedgwood Road, Suite 200
     Maple Grove, MN 55311
     Ph: (763) 560-5700
     C: (612) 710-5199
     cdokken@hennsnoxlaw.com
     VIA ECF
     UNITED STATES TRUSTEE                 INTERNAL REVENUE SERVICE
                                           CENTRALIZED INSOLVENCY
                                           OPERATION
     Michael R. Fadlovich                  IRS Centralized Insolvency Operation
     U.S. Department of Justice            P.O. Box 7346
     300 S 4th St, Ste 1015                Philadelphia, PA 19101-7346
     Minneapolis, MN 55415                 Fax: 267-941-1015
     Phone : (612) 334-1350                VIA FACSIMILE
     Email : Michael.fadlovich@usdoj.gov
     ustpregion12.mn.ecf@usdoj.gov         Gregory Cripps
     VIA ECF                               Bankruptcy Specialist, Insolvency
                                           105 S. Sixth Street
                                           Mt. Vernon, IL 62864-4127
                                           (618) 731-7365
     DISTRICT COUNSEL OF THE               COLLECTION DIVISION OF THE             SECURED CREDITOR
     INTERNAL REVENUE SERVICE              MINNESTOA DEPARTMENT OF
                                           REVENUE
     IRS District Counsel                  Minnesota Department of Revenue        James Ratcliff
     650 Galtier Plaza                     Collection Enforcement                 c/o Jimmy Ratcliff
     380 Jackson Street                    551 Bankruptcy Section                 First National Bank of Vinita
     St. Paul, MN 55101                    600 North Robert Street                102 W. Illinois Avenue
     Fax: 651-726-7360                     P.O. Box 64447                         Vinita, OK 74201-3262
     VIA FACSIMILE                         St. Paul, MN 55101
                                           Fax: 651-282-2817
                                           VIA FACSIMILE
                                           DEBTOR                                 DEBTOR’S COUNSEL
                                           RANCHER’S LEGACY MEAT CO.              Cameron A. Lallier
                                           4301 White Bear Parkway                Thomas J. Lallier
                                           Vadnais Heights, MN 55110-3677         Foley & Mansfield
                                                                                  250 Marquette Avenue, Suite 1200
                                                                                  Minneapolis, MN 55401
                                                                                  (612) 216-0319
                                                                                  clallier@foleymansfield.com
                                                                                  tlallier@foleymansfield.com
                                                                                  Fax: (612) 338-1200
                                                                                  VIA ECF




                                                            1
Case 19-32928          Doc 124           Filed 01/16/20 Entered 01/16/20 17:03:11                           Desc Main
                                         Document      Page 29 of 31



     REQUESTS FOR NOTICE/NOTICE OF APPEARANCE - ALL VIA ECF UNLESS OTHERWISE NOTED
     Jeffrey D. Klobucar                            Colin R. Robinson                Steven W. Golden, Esq.
     BASSFORD REMELE                                Bradford J. Sandler              John A. Morris
     100 South Fifth Street, Suite 1500             PACHULSKI STANG ZIEHL &          PACHULSKI STANG ZIEHL & JONES
     Minneapolis, MN 55402                          JONES LLP                        LLP
     (612) 333-3000                                 919 N. Market Street, 17th Floor 780 Third Avenue, 34th Floor
     jklobucar@bassford.com                         Wilmington, DE 19801             New York, NY 10017
     Fax: (612) 333-8839                            (302) 652-4100                   (212) 561-7700
     VIA ECF                                        crobinson@pszjlaw.com            sgolden@pszjlaw.com
                                                    bsandler@pszjlaw.com             jmorris@pszjlaw.com
     Rep: Official Committee of Unsecured Creditors Fax : (302) 652-4400             Fax: (212) 561-7777
     of Rancher’s Legacy                            VIA ECF                          VIA ECF

                                                        Rep: Official Committee of         Rep: Official Committee of Unsecured
                                                        Unsecured Creditors of Rancher’s   Creditors of Rancher’s Legacy
                                                        Legacy
     Laurie M. Quinn                                    Roger W. Damgaard                  Barton L. Seebach
     SPENCER FANE LLP                                   (New Angus/Demkota Ranch Beef)     Story Schoeberl & Seebach LLP
     150 South 5th Street, Suite 1900                   300 South Phillips Avenue, Suite   126 North Elm Street
     Minneapolis, Minnesota 55402                       300                                P.O. Box 89
     (612) 268-7000                                     Post Office Box 5027               Cresco, IA 52136
     lquinn@spencerfane.com                             Sioux Falls, South Dakota 57117-   (563) 547-3329
     Fax: (612) 268-7001                                5027                               seebachlaw@outlook.com
     VIA ECF                                            (605) 336-3890                     Fax: (563) 546-2578
                                                        Roger.Damgaard@woodsfuller.com     VIA ECF
     John O’Brien                                       VIA ECF
     SPENCER FANE LLP                                                                      MN office:
     1700 Lincoln Street, Suite 2000                    Rep: New Angus / DemKota           15534 403rd Avenue
     Denver, CO 80203                                                                      Canton, MN 55922
     (303) 839-3800
     jobrien@spenderfane.com                                                               Rep: Upper Iowa Beef
     Fax : (303) 839-3838
     VIA ECF

     Rep: Jeff and Curt Fredin, Fredin Brothers, Inc.
     Patrick D. Newman                                  Daniel M. Duffek                   Glenn D. Moses, Esq.
     BASSFORD REMELE, P.A.                              Kyle Moen                          Genovese Joblove & Battista, P.A.
     100 South Fifth Street, Suite 1500                 Seilerschindel, PLLC               100 SE Second Street, 44th Floor
     Minneapolis, MN 55402                              5901 Cedar Lake Road               Miami, FL 33131
     (612) 333-3000                                     Minneapolis, MN 55416              (305) 349-2300
     Email: pnewman@bassford.com                        Telephone: (612) 253-6970          gmoses@gjb-law.com
     VIA ECF                                            dduffek@seilerschindel.com         VIA ECF
     Rep: Official Committee of Unsecured Creditors     VIA ECF                            Rep: Checkers Drive-In Restaurants, Inc.
     of Rancher’s Legacy                                Rep: Upper Lakes Foods, Inc.

     John T. Coghlan                                    Julie R. Landy                     Matthew C. Berger #0387666
     Michael E. Brown                                   Faegre Baker Daniels LLP           GISLASON & HUNTER LLP
     Kutak Rock LLP                                     2200 Wells Fargo Center            2700 South Broadway
     2300 Main Street, Ste. 800                         90 South Seventh Street            P. O. Box 458
     Kansas City, MO 64108                              Minneapolis, MN 55402-3901         New Ulm, MN 56073-0458
     iohn.coghlan@kutakrock.com                         (612) 766-7000                     Phone: 507-354-3111
     michael.brown@kutakrock.com                        Julie.landy@FaegreBD.com           Fax: 507-354-8447
     816-960-0090                                       VIA ECF                            E-mail: mberger@gislason.com
     VIA ECF                                                                               VIA ECF
                                                        Rep. Great Western Bank
     Rep. Paydayz Staffing Solutions, Inc.                                                 Rep. Compart Family Farms




                                                                 2
Case 19-32928         Doc 124        Filed 01/16/20 Entered 01/16/20 17:03:11                    Desc Main
                                     Document      Page 30 of 31


                                           TOP 20 UNSECURED CREDITORS
     ASC Meyners Inc                      Ben E. Keith Company               Compart Family Farms, Inc.
     5140 Palm Valley Road                Attn: Dan Harvick                  45198 400th Street
     Ponte Vedra Beach, FL 32082          7650 Will Rogers Blvd              Nicollet, MN 56074
                                          Fort Worth, TX 76140
                                          (817) 759-6337
                                          dlharvick@benekeith.com

     Empirical Foods, Inc. dba NVM        Great Plains Beef LLC              Green Bay Packaging, Inc.
     Distribution LLC NV                  Attn : Don Straight                Bin No. 53139
     891 Two Rivers Drive                 PO Box 82545                       Milwaukee, WI 53288
     Dakota Dunes, SD 57049               Lincoln, NE 68501
                                          (402) 326-5914
     And                                  Don-straight@piedmontese.com

     Rich Jochum
     Empirical Foods, Inc.
     d/b/a NVM Distribution, LLC
     950 Willow Drive
     Dakota Dunes, SD 57049
     (605) 217-8032
     rjochum@empiricalfoods.com

     J&B Partners, Inc.                   James Ratcliff                     Lower Foods, Double L Meats
     Attn: Denise Boock                   Ratcliff Ranch                     700 South 200 West
     P.O. Box 212                         24631 South Highway 2              Richmond, Utah 84333
     13200 43rd St. NE                    Vinita, OK 74301
     Saint Michael, MN 55376
     (763) 497-3913
     Denise.boock@jbgroup.com

     New Angus, LLC – DemKota             Paydayz Staffing Solutions, Inc.   SSJR, LLC
     P.O. Box 30260                       10740 Lyndale Ave. S. #16E         1306 West Taylor
     Omaha, NE 68103-1360                 Bloomington, MN 55420              Cloquet, MN 55720


     Upper Iowa Beef, LLC                 UW Provision Co.                   Veritiv Corporation
     4614 Highway 63                      P.O. Box 620038                    Veritiv Operating Company
     Lime Springs, IA 52155               2315 Pleasant View Road            7472 Collection Center Drive
                                          Middleton, WI 53562-0038           Chicago, IL 60693




                                                            3
 Case 19-32928           Doc 124        Filed 01/16/20 Entered 01/16/20 17:03:11                     Desc Main
                                        Document      Page 31 of 31


                               UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA
-------------------------------------------------------------------------------------------------------------

          In re:                                                    Chapter 11

         Rancher’s Legacy Meat Co.,                                 Case No.: 19-32928 MER

          Debtor.

---------------------------------------------------------------------------------------------------------------

                                   ORDER FOR RELIEF FROM STAY

         This matter came before the undersigned on January __, 2020, on a motion for adequate
protection, or in the alternative, for relief from the automatic stay (“Motion”) brought by James L.
Ratcliff (“Ratcliff”). Kenneth C. Edstrom appeared on behalf of Ratcliff and other appearances are noted
in the record.

         Based upon the arguments of counsel, all the files, records and proceedings herein, the Court
being advised in the premises, and the Court’s findings of fact and conclusions of law, if any, having been
stated orally and read in open court following the close of evidence, has determined that the Motion
should be granted.

         Accordingly, IT IS HEREBY ORDERED:

         1.        The Motion is granted in part and denied in part;

         2.        The Motion is granted and the automatic stay is terminated as to Ratcliff’s Collateral as
                   described by the Startup Notes as defined in the Motion, so that Ratcliff may recover and
                   sell the assets of the Debtor under state law as he sees fit; and
         3.        The ten-day stay of order pursuant to Rule 4001(a)(3), is hereby waived, so that this
                   Order is effective immediately.

                                                           BY THE COURT

          Dated: __________________                        ____________________________________
                                                           The Honorable Michael E. Ridgway,
                                                            Chief United States Bankruptcy Judge




                                                              1
